Exhibit 10.2
SECOND ADDENDUM
TO
THIRD AMENDMENT TO CONSTRUCTION-TERM LOAN AGREEMENT
This Second Addendum to Third Amendment to Construction-Term Loan Agreement
(“Addendum”) is made effective as of the 1st day of February, 2011 between MLIC
Asset Holdings LLC, successor-in-interest to Outsource Services Management, LLC,
successor-in-interest to the Federal Deposit Insurance Corporation as receiver
of BankFirst (“Lender”) and Iowa Renewable Energy, LLC (“Borrower”).
RECITALS:

A.  
The Lender and the Borrower entered into that certain Third Amendment to
Construction-Term Loan Agreement, dated September 1, 2010, as amended by a First
Addendum to Third Amendment to Construction-Term Loan Agreement, dated
September 15, 2010 (collectively, the “Third Amendment”).
  B.  
As of February 1, 2011, there was owed on the Note the principal balance of
$27,142,668.29, accrued interest in the amount of $146,547.79, totaling
$27,289,216.08, plus interest continuing to accrue on the unpaid principal
balance in the amount of $4,818.01 per day.
  C.  
The Lender and the Borrower wish to amend the Third Amendment pursuant to the
terms of this Addendum and extend the maturity date of the Note pursuant to the
terms of a note modification agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein it is agreed:

1.  
All terms not otherwise defined in this Addendum shall have the meaning given to
such term in the Third Amendment. The recital paragraphs are hereby incorporated
as though fully set forth in this Addendum.

2.  
Notwithstanding the execution of the Third Amendment or any Addendum thereto, or
the delivery of all documents in furtherance thereof, this Addendum becoming
effective shall be subject to the timely satisfaction of the following
conditions precedent:

  (a)  
No event of Default or event which will mature into an event of Default, shall
have occurred and be continuing.
    (b)  
The Borrower shall have delivered the Loan Documents and the agreements listed
below, each of which shall be in a form and content satisfactory to the Lender,
executed by the parties specified therein, and all other documents,
certificates, opinions and statements requested by the Lender:

  (i)  
This Addendum.
    (ii)  
A note modification agreement pursuant to which the maturity date of the Note is
extended to January 2, 2012 (the “Note Modification”).

  (c)  
The Borrower shall have paid to MLIC Asset Holdings LLC an extension fee of
$17,500.00.

3.  
Upon satisfaction of all of the conditions set forth in Paragraph 2 above,
(i) the Note Modification shall be accepted by the Lender and deemed to be in
full force and effect and (ii) the Third Amendment and/or the Loan Agreement
shall be deemed to be modified as follows:

  (a)  
The “Termination Date” as set forth in Section 2.1 of the Third Amendment is
hereby changed to January 2, 2012.

Second Addendum to Third Amendment

 

 



--------------------------------------------------------------------------------



 



  (b)  
Subparagraph 5.01(z) of the Loan Agreement (as set forth in Section 2.5 of the
Third Amendment) is hereby deleted and the following new subparagraph 5.01(z) is
substituted in lieu thereof:

(z) The Borrower shall maintain at all times a minimum Tangible Net Worth of not
less than Five Million Dollars ($5,000,000.00). As used herein “Tangible Net
Worth” shall mean unit holders’ equity less any assets representing amounts or
obligations due from employees, unit holders, insiders and any intangible assets
and subordinated debt. Intangible Assets are those assets without physical
substance which are classified as having value by carrying such value on the
balance sheet of the entity claiming such value. Intangible assets include, but
are not limited to, goodwill, patents, trademarks, organizational costs,
copyrights, franchise rights, territory rights, licenses, memberships,
exploration rights, processes, and designs.

4.  
The Borrower does hereby release and forever discharge the Lender, the other
Participants, the prior holders of the Loan Documents and their officers, agents
and employees, successors and assigns from all causes of action, suits, claims
and demands of every kind and character, known or unknown, without limit,
including any action in law or equity, which the Borrower has or may ever have
had against the them, if the circumstances, or any part of the circumstances,
giving rise to such cause of action, suit, claim or demand occurred prior to the
date of this Addendum.

5.  
Except as modified by this Addendum, all the terms and conditions of the Third
Amendment and the Loan Agreement, as amended, shall remain unchanged and in full
force and effect.

6.  
This Addendum may be executed in one or more identical counterparts, which, when
executed by all parties, shall constitute one and the same agreement.

7.  
The Third Amendment and the Loan Agreement, as amended, embodies the entire
agreement and understanding between the Borrower and the Lender with respect to
the subject matter thereof and supercedes all prior agreements and
understandings among such parties with respect to the subject matters thereof.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS (EXCEPT CONSUMER LOANS
OR OTHER EXEMPT TRANSACTIONS) NOW IN EFFECT BETWEEN YOU AND THIS LENDER.
IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written.

                          BORROWER:

Iowa Renewable Energy, LLC       LENDER:

MLIC Asset Holdings LLC, a Delaware limited liability company    
 
                        By   /s/ Michael J. Bohannan       By:   Transmountain
Land & Livestock Company,    
 
                            Name Michael J. Bohannan           a Montana
corporation, its Manager    
 
  Its President                    
 
                       
 
              By:   /s/ Michael Wilson    
 
                 
 
Name: Michael Wilson    
 
                  Title: Vice President    

Second Addendum to Third Amendment

 

2